The opinion of the court was delivered by
Woodward, J.
— Richards having succeeded to the possession of the oxen, as tenant of Paine, had none of the equities of a creditor or of a purchaser bona fide, and held them by a title in no wise superior to that of his landlord. If, then, as against Paine, Alden was entitled to have the possession, his right was equally complete as against Richards. And whether, as between Alden and Paine, the former was entitled to the oxen, depended on the effect of the sheriff’s sale; and the effect of that depended, again, on the arrangement and understanding between these parties and Terwilliger, and that was properly referred to the jury. The sheriff’s sale, on the face of it, imparted a title in Alden; and the jury have found that it was intended to be just what it seems. Terwilliger is out of the ring entirely. If Alden bid for him, he is not claiming the benefit of it. So far as Paine was concerned, his title was divested by the sheriff’s sale, and Alden succeeded to it. Whether he holds it in trust for Terwilliger, or absolutely for himself, is a matter of no concern to either Paine or Richards. It was sufficient to draw to it the possession, and the action was well brought.
The judgment is affirmed.